                                           Case 4:19-cv-03046-JST Document 46 Filed 02/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEVAN COSTA, ET AL.,                                Case No. 19-cv-03046-JST
                                                       Plaintiffs,
                                   8
                                                                                            ORDER RE PLAINTIFFS' PROPOSED
                                                v.                                          MOTION FOR RECONSIDERATION
                                   9

                                  10    POSTMATES INC.,                                     Re: ECF No. 45
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Plaintiffs’ request for leave a file a motion for reconsideration of the Court’s prior

                                  14   order compelling arbitration, based on Defendant Postmates, Inc.’s participation in Rimler v.

                                  15   Postmates, No. CGC-18-567868 (S.F. Super. Ct.), ECF No. 45, is granted. By February 24, 2020,

                                  16   the parties are ordered jointly to file either a stipulated proposed briefing schedule or competing

                                  17   proposed briefing schedules. The deadline for the filing of the opening brief shall be selected by

                                  18   Plaintiffs. The opening and opposition briefs shall not exceed 15 pages and the reply brief shall

                                  19   not exceed 9 pages.

                                  20          The case management conference currently scheduled for February 25, 2020 is continued

                                  21   to May 26, 2020 at 2:00 p.m. An updated joint case management statement is due May 19, 2020.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 20, 2020
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26

                                  27

                                  28
